 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JON HUMES,                                      No. 2:18-cv-0426 JAM CKD P
12                      Plaintiff,
13            v.                                      ORDER
14    HARMON, et al.,
15                      Defendants.
16

17          Plaintiff has filed a motion for leave to file an amended complaint along with a proposed

18   amended complaint. Because plaintiff fails to provide any cause for granting leave to amend, IT

19   IS HEREBY ORDERED that his motion for leave to amend (ECF No. 33) is denied and his

20   amended complaint (ECF No. 34) is stricken.

21   Dated: November 13, 2018
                                                    _____________________________________
22
                                                    CAROLYN K. DELANEY
23                                                  UNITED STATES MAGISTRATE JUDGE

24

25

26   1
     hume0426.lta
27

28
